Mr. Justice Cartwright delivered the opinion of the court: Plaintiff in error, as trustee under the will of Hugh T. Dickey, deceased, seeks the reversal of a judgment of confirmation entered by the county court of Cook county at the February term, 1892, in special assessment proceedings to which said Hugh T. Dickey was a party. The first complaint made is, that the petition did not recite the ordinance for the improvement, which was for the paving of a street. The ordinance was recited in the manner which was held sufficient by this court in the following cases: Wadlow v. City of Chicago, 159 Ill. 176; Adcock v. City of Chicago, 160 id. 611; Doremus v. People, 161 id. 26. Secondly, plaintiff in error says that the copy of the ordinance annexed to the petition was not the same as the ordinance described therein, because the petition avers that the ordinance was approved by the mayor, while the copy does not show the endorsement of such approval. The essential fact to be averred is that the ordinance became a law, and that fact is a matter for proof on the hearing. The petition makes the averment, whether necessarily or not, that the ordinance was approved by the mayor, and it was not necessary that there should be a copy of the approval annexed to the petition. In the third place, it is contended that the ordinance was insufficient because indefinite. It provided for curbing with curb-stones and paving with wooden block pavement a street in Chicago, but it did not state the width of the street. An ordinance of this kind must specify the nature, character, locality and description of the improvement, and it is insisted that this was not done, because it was not shown where the curbing was to be set or what the width of the paving would be. So far as the curb-stones are concerned, the term, by common understanding, shows where they were to be set. As to the paving, it may be said that a street has a fixed and certain width which cannot be varied, and which is as permanent and well known as the existence of the street itself. The sidewalks are not to be paved, and an ordinance to pave a street generally will not be construed to embrace them, but will include the space between them. In the absence of any showing that there is any uncertainty about the width of the street, it will be presumed to be like other streets in cities, with sidewalks and a roadway between. This ordinance provided for paving the street generally, and it was not necessary that the width ordinarily paved, about which neither the "commissioners nor any party could make any mistake, should be stated in the ordinance. County of Adams v. City of Quincy, 130 Ill. 566; Woods v. City of Chicago, 135 id. 582. The case of Gage v. City of Chicago, 143 Ill. 157, was where there was a trial by the court without a jury, by consent, and, both by objection to the evidence and by propositions of law asked to be held, the question of the uncertain character of the improvement was raised. It was proved in that case that the paving was to be done upon a prairie where there were no houses on the line of the street and no sidewalk, and where the city contended that the roadway was to be thirty feet wide and the evidence showed that the commissioners had estimated upon a basis of forty feet in width. It was proved that the width directed to be paved was uncertain, but in this case there is nothing to indicate that the estimate was upon an improper basis as to width. Fourthly, plaintiff in error contends that the judgment should be reversed because the oath of the commissioners appears to be dated two days prior to the order of their appointment. Hugh T. Dickey entered his appearance in the proceeding in the county co.urt for the confirmation of the assessment, and filed twenty-three objections as to one parcel of land owned by him, but made no objection as to his other land now in question. There had been a rule entered requiring all parties desiring to object to the confirmation of the assessment roll to file their objections thereto by a specific time, and no objections having been filed'by said Dickey as to this part of his land, the assessment was confirmed as to it. There was a hearing of his objections, which were all overruled, and the assessment was confirmed as to the tract mentioned in such objections. Most of those objections were general, and went to the validity of the entire assessment. Some of them covered the questions above considered, but there was no objection which covered this question, and it was not raised in the county court in any manner. In Karnes v. People, 73 Ill. 274, and Neff v. Smyth, 111 id. 100, it was held that where a tax-payer makes specific objections as to certain taxes on application for judgment against his land, he will be estopped 'by the judgment from afterward urging any other objection to other taxes included in the judgment. In Neff v. Smyth it is said (p. Ill): “The idea that appellee appeared and defended only as to the part of the taxes to which he filed objections, and that as to the rest of the taxes he is to be considered as not having made appearance and defense, and is at liberty now to question their being due, is not to be admitted.” In a special assessment proceeding the judgment is several against the land, and there may be separate trials of objections made by different owners, but we think that when Hugh T. Dickey appeared and filed objections he was bound to make all objections which he intended to raise to the assessment against his lands. Plaintiff in error would now be barred from raising this objection as to the tract for which Hugh T. Dickey saw fit to object, and we think that the same rule should apply to the several tracts. It would be equally unjust to permit an owner to appear and raise objections as to one tract of his land, tacitly admitting that he has no objections as to other tracts included in the roll, and then raise a new objection as to some other tract by writ of error in this court. The objection under consideration not having been made under the appearance in the county court will not be considered here, and the judgment will be affirmed. Judgment affirmed.